       Case 2:20-cv-01189-DMC Document 97 Filed 09/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                 No. 2:20-CV-1189-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s notice, ECF No. 75, of withdrawal of his original motion for summary

19   judgment, ECF No. 73, filed on July 19, 2021. Good cause appearing therefor, Plaintiff’s notice

20   is construed as a motion to withdraw and, so construed, is granted. Plaintiff’s motion for

21   summary judgment filed on July 19, 2021, will be disregarded.

22                  IT IS SO ORDERED.

23

24   Dated: September 16, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
